DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 17-24 is/are objected to because of the following informalities: 
Claim 17, line 7: “a plurality of wear-leveling groups” should be corrected to “a plurality of age groups”.
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10963185. Although the claims at issue are not identical, they are not patentably distinct from each other.

Present application
U.S. Patent No. 10963185
1. A system comprising: a memory component comprising a plurality of blocks; and a processing device operatively coupled with the memory component, the processing device configured to perform operations comprising: determining a plurality of endurance values for the memory 


2. The system of claim 1, wherein determining the plurality of endurance values for the memory component further comprises, for each selected block of the plurality of blocks, performing operations comprising: erasing the selected block, and measuring a time to erase the selected block.
3. The system of claim 1, wherein determining the plurality of endurance values for the memory component further comprises, for each selected block of the plurality of blocks, performing operations comprising: erasing the selected block, writing a predetermined data to the selected block, reading data from the selected block, and determining the error statistic for the selected block using the read data from the selected block and the predetermined data.
3. The system of claim 1, wherein determining the plurality of endurance values for the memory component further comprises, for each selected block of the plurality of blocks, performing operations comprising: erasing the selected block, writing a predetermined data to the selected block, reading data from the selected block, and determining an error statistic for the selected block using the read data from the selected block and the predetermined data.
4. The system of claim 2, wherein determining the plurality of endurance values for the memory component further comprises, for each selected block of the plurality of blocks, performing operations comprising: writing a predetermined data to the selected block, reading data from the selected block, and determining the error statistic for the selected block using the read data from the selected block and the predetermined data.
4. The system of claim 2, wherein determining the plurality of endurance values for the memory component further comprises, for each selected block of the plurality of blocks, performing operations comprising: writing a predetermined data to the selected block, reading data from the selected block, and determining an error statistic for the selected block using the read data from the selected block and the predetermined data.




5. The system of claim 1, wherein the processing device configured to perform operations further comprises: determining the recorded number of program-erase cycles associated with the selected block, and determining whether the first age group differs from the first wear-leveling group.
6. The system of claim 1, wherein the error statistic is at least one of: a maximum number of errors in a code word per block, an average number of errors per code word, or a bit error rate.
6. The system of claim 1, wherein the error statistic is at least one of: a maximum number of errors in a code word per block, an average number of errors per code word, or a bit error rate.
7. The system of claim 1, wherein determining the plurality of endurance values for the memory component further comprises, for each selected block of the plurality of blocks, performing operations comprising: determining the endurance estimation of the selected block by performing operations comprising: determining a first endurance estimation based on the duration of the time to erase the selected block, determining a second endurance estimation based on the error statistic for the selected block, and determining the endurance estimation of the selected block based on the first endurance estimation and the second endurance estimation.
7. The system of claim 1, wherein determining the endurance estimation of the selected block further comprises: determining a first endurance estimation based on the time to erase the selected block, determining a second endurance estimation based on the error statistic for the selected block, and determining the endurance estimation of the selected block based on the first endurance estimation and the second endurance estimation.
8. The system of claim 7, wherein the endurance estimation of the selected block is one of: a greater of the first endurance estimation and the second endurance estimation, a lesser of the first endurance estimation and the second endurance 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuzmin (US 10642505): discloses data placement and migration techniques that facilitate more efficient integration and utilization of nonvolatile memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.